In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00225-CR



          SHERYL ANN JACKSON, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 196th District Court
                 Hunt County, Texas
                Trial Court No. 28805




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                              MEMORANDUM OPINION
       Sheryl Ann Jackson, appellant, filed with this Court a motion to dismiss her appeal. The

motion was signed by both Jackson and her counsel in compliance with the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion.

       Accordingly, we dismiss the appeal.



                                             Jack Carter
                                             Justice

Date Submitted:      October 29, 2013
Date Decided:        October 30, 2013

Do Not Publish




                                                2